On the 15th day of September, 1910, judgment was rendered in the county court of Pottawatomie county against appellant for a violation of the prohibitory liquor law and he was sentenced to pay a fine of $50 and 30 days' imprisonment in the county jail. Appellant was allowed 60 days from said date within which to perfect his appeal in said cause. On the 15th day of November, 1910, the court entered a second order attempting to extend the time within which the appeal could be filed in the Criminal Court of Appeals until the 15th day of January, 1911. There being thirty-one days in the month of October, the 60 days originally granted within which appellant should perfect his appeal expired on the 15th day of November, 1910. The second order made by the court attempting to extend the time having been made on November 15th, 1910, and after the time originally granted had expired, was illegal and void. The transcript of the record was not filed until January 15th, 1911, which was long after the time legally granted the appellant within which to perfect his appeal. This court therefore did not acquire jurisdiction of this cause and the appeal is dismissed.